In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00086-CV
        ______________________________


           ALLEN BEASLEY, Appellant

                          V.

   KENNETH R. THOMPSON, ET AL., Appellees




   On Appeal from the 102nd Judicial District Court
                Bowie County, Texas
           Trial Court No. 07C0321-102




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                    MEMORANDUM OPINION

       Allen Beasley filed an illegible handwritten petition alleging tort claims against certain

―Department of the Telford Unit And Its Employees.‖ The following day, the trial court returned

the petition to Beasley and asked him to file a legible, preferably type set petition to allow the court

to ―give proper consideration to any allegations therein.‖ On March 16, 2007, Beasley filed a

handwritten ―motion for memorandum of law‖ and application to proceed in forma pauperis.

These were the only documents in the file until the trial court’s notice of dismissal for want of

prosecution three years later.      The case was dismissed on July 16, 2010. Now, Beasley

challenges the trial court’s decision to dismiss his case.

       We review the trial court’s decision to dismiss Beasley’s case for want of prosecution

under a clear abuse of discretion standard.     See State v. Rotello, 671 S.W.2d 507, 508–09 (Tex.

1984) (quoting Bevil v. Johnson, 157 Tex. 621, 307 S.W.2d 85, 87 (1957)); Fox v. Wardy, 234
S.W.3d 30, 32 (Tex. App.—El Paso 2007, pet. dism’d w.o.j.). A trial court abuses its discretion

when it acts in an arbitrary and unreasonable manner, or when it acts without reference to any

guiding rules or principles. Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42

(Tex. 1985). A trial court’s inherent authority, independent of the rules of procedure, authorizes

dismissal when a plaintiff fails to prosecute his or her case with due diligence. See Villarreal v.

San Antonio Truck & Equip., 994 S.W.2d 628, 630 (Tex. 1999).

       Beasley’s inadequate pro se brief fails to provide any reasoning or law suggesting that the



                                                   2
trial court abused its discretion. Instead, he merely recites facts relating to the merits of his case.

We conclude Beasley did not prosecute his case with due diligence.               Despite the court’s

instructions, he failed to file a legible petition, there is no evidence demonstrating that Beasley

attempted to serve any of the named defendants, requested a trial setting, or took any other action

in this matter for approximately three years.

       We affirm the trial court’s judgment.



                                                       Jack Carter
                                                       Justice

Date Submitted:        October 4, 2010
Date Decided:          October 5, 2010




                                                  3